Case 4:16-cr-20700-LVP-SDD ECF No. 162 filed 09/24/20         PageID.1762    Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,
                                                      Criminal Case No. 16-20700-1
 v.                                                   Honorable Linda V. Parker

 JEREMIAH CHEFF,

           Defendant.
 ______________________________/

 OPINION AND ORDER (1) DENYING DEFENDANT’S “GREAT WRIT OF
  HABEAS CORPUS AND MOTION FOR APPELLANT BOND” (ECF NO.
      161); (2) DENYING AS MOOT DEFENDANT’S MOTION FOR
 REDUCTION OF SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)
   (ECF NO. 155); AND (3) DENYING DEFENDANT’S FOIA REQUESTS
                          (ECF NOS. 153 & 160)

       Following a jury trial, Defendant Jeremiah Cheff was found guilty of: (i) 60

 counts of Willful Failure to Account For and Pay Over Payroll Tax in violation of

 26 U.S.C. § 7202; (ii) one count of Corruptly Endeavoring to Impair and Impede

 the Due Administration of the Internal Revenue Laws in violation of 26 U.S.C.

 § 7212(a); and (iii) three counts of Willful Failure to File a Tax Return in violation

 of 26 U.S.C. § 7203. On September 3, 2019, this Court sentenced Defendant to a

 total term of imprisonment of 27 months, followed by a two-year term of
Case 4:16-cr-20700-LVP-SDD ECF No. 162 filed 09/24/20         PageID.1763     Page 2 of 5




 supervised release. Presently before the Court are the following motions filed by

 Defendant:

     “Great writ of Habeas Corpus and Motion for Appellant Bond” filed June
      21, 2020 (ECF No. 161);

     Two requests under the Freedom of Information Act (“FOIA”) filed June 21
      and 30, 2020 (ECF Nos. 153, 160); and,

     A Motion for Reduction of Sentence Pursuant to 18 U.S.C.
      § 3582(c)(1)(A)(i) filed July 25, 2020 (ECF No. 155).

 For the following reasons, Defendant’s motions are denied or denied as moot.

       In his request for the writ of habeas corpus and an appellant bond, Defendant

 claims that he is an “American National” not subject to any federal or state law and

 that he cannot be forced to pay taxes. (ECF No. 161.) Defendant further asserts

 that federal entities lack authority to arrest, imprison, or otherwise detain him.

 (Id.) Defendant therefore asks the Court to dismiss his case and release him from

 prison. (Id.)

       Defendant is free to call himself an “American National.” However, like

 any other person regardless of citizenship, he is not free to disregard state or

 federal laws. His motion is therefore frivolous.

       Defendant has filed two documents, labeled as FOIA requests, in which he

 asks the Court to provide him with various information, such as: (i) an affidavit

 from the party injured by his conduct; (ii) an affidavit supporting the search


                                            2
Case 4:16-cr-20700-LVP-SDD ECF No. 162 filed 09/24/20          PageID.1764        Page 3 of 5




 warrant for his home; (iii) the prosecuting attorneys’ oaths of office and evidence

 that they, as well as the Court and its clerk, are licensed to practice law in

 Michigan; (iv) the entire grand jury transcript; and, (v) a copy of the applicable

 rules and regulations “for your agency”.1 (ECF Nos. 153, 160.) The federal courts

 are not subject to FOIA’s disclosure requirements, however. See 5 U.S.C.

 § 551(1)(B) (defining “agency” as excluding the federal courts); see also Brown &

 Williamson Tobacco Corp. v. FTC, 710 F.2d 1165, 1177 (6th Cir. 1983) (“The

 Freedom of Information Act specifically exempts the federal courts from its

 disclosure requirements.”).

       Moreover, “the Supreme Court [has] stated that ‘every court has supervisory

 power over its own records and files, and access has been denied where court files

 might have become a vehicle for improper purposes.’” Brown & Williamson, 710

 F.2d at 1177 (quoting Nixon v. Warner Communications, Inc., 435 U.S. 589, 598

 (1978)). Defendant is seeking information to support his belief that the prosecutors

 lacked jurisdiction to try him and that this Court lacked jurisdiction to preside over

 the criminal proceeding. (See ECF No. 160 at Pg ID 1752.) As indicated above,

 Defendant’s assertions are frivolous and thus the Court would decline to provide

 Defendant with the requested materials even if they were in its possession.



 1
  Presumably this last request relates to the IRS, however, the FOIA request is
 addressed to the United States District Court. (ECF No. 153.)
                                            3
Case 4:16-cr-20700-LVP-SDD ECF No. 162 filed 09/24/20         PageID.1765     Page 4 of 5




       Lastly, Rule 6(e) of the Federal Rules of Criminal Procedure “codifies the

 traditional rule of grand jury secrecy.” United States v. Sells Eng’g, 463 U.S. 418,

 425 (1983). The rule “reflects a ‘strong’ and ‘long-established policy’ from which

 departures are permitted, the Supreme Court has said, only in cases of ‘compelling

 necessity;’ i.e., where there is proof that without access to the grand jury materials

 a litigant’s position would be ‘greatly prejudiced’ or ‘an injustice would be done.’”

 In re Grand Jury Proceedings, 841 F.2d 1264, 1267–68 (6th Cir.1988) (quoting

 United States v. Procter & Gamble, 356 U.S. 677, 681-82 (1958)). “The need for

 secrecy continues … even after the grand jury has dissolved, ... [or] the persons

 indicted by the grand jury have pleaded guilty [or been convicted]…[.]” Id. at

 1268 (internal citations omitted). Defendant has not demonstrated a “compelling”

 need for the grand jury transcripts or that “great[] prejudice” or “injustice” will

 occur if they are not disclosed.

       In his final pending motion, Defendant seeks compassionate release pursuant

 to 18 U.S.C. § 3582(c)(1)(A)(i). (ECF No. 155.) Defendant asks to be placed on

 home confinement for the duration of his sentence and cites the COVID-19

 pandemic and his medical conditions (hypertension and obesity) as extraordinary

 and compelling reasons to reduce his sentence. During the pendency of

 Defendant’s motion, however, the Bureau of Prisons granted his administrative

 request to be released to home confinement and he has been released from prison.

                                            4
Case 4:16-cr-20700-LVP-SDD ECF No. 162 filed 09/24/20       PageID.1766   Page 5 of 5




 See https://www.bop.gov/inmateloc/. Therefore, Defendant’s motion (ECF No.

 155) is moot.

       Accordingly,

       IT IS ORDERED that Defendant’s Motion for Reduction of Sentence

 Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 155) is DENIED AS MOOT;

       IT IS FURTHER ORDERED that Defendant’s “Great Writ of Habeas

 Corpus and Motion for Appellant Bond” (ECF No. 161) and FOIA requests (ECF

 Nos. 153, 160) are DENIED.

       IT IS SO ORDERED.
                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

  Dated: September 24, 2020

  I hereby certify that a copy of the foregoing document was mailed to counsel of
  record and/or pro se parties on this date, September 24, 2020, by electronic
  and/or U.S. First Class mail.

                                               s/ R. Loury
                                               Case Manager




                                          5
